DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 3/2/2022.  As directed by the amendment, claims 1, 12, and 20 have been amended, and claim 6 has been cancelled. As such, claims 1-5, 9-18 and 20 are pending in the instant application.
Applicant has amended the claims to address minor informalities; the objections to the claims are withdrawn.
Applicant has amended the claims to address the previous rejection of the claims under 35 USC 112(a)/first paragraph, which is hereby withdrawn. However, Applicant’s amendment has introduced additional new matter, as discussed in the new rejection of under 35 USC 112(a)/first paragraph below.
	
Response to Arguments
Applicant's arguments filed 3/2/2022 have been fully considered but they are not persuasive. Applicant effectively brought the subject matter of claims 9 and 13 (cavities disposed entirely disposed on different sides were previously understood to be noncontinuous/discrete) into the independent claims, but Applicant’s Remarks only substantively address the prior art that was previously applied to independent claims (i.e. Park, Welchel and Johnstone). Applicant’s response to the rejection of claims 9 and 13, see page 16 of Remarks, is simply that the claims are dependent on independent claims 1 and 12 and allowable based on their dependency therefrom (with a vague request for “reconsideration...on its own merits,” which does not clearly point out the patentable novelty which Applicant thinks the claims present in view of the state of the art disclosed by the references cited or the objections made or show how the amendments avoid such references or objections). Applicant does not specifically refute, rebut or even truly acknowledge the teachings of Waterford as previously applied to Park regarding noncontinuous cavities (as the cavities of claims 9 and 13 were previously understood to be in order to be entirely disposed on different sides). As such, the rejections in view of Park and Waterford are updated below, as Waterford continues to educate Park regarding the inclusion of noncontinuous cavities.

Specification
The disclosure is objected to because of the following informalities: page 7, line 35 should read “straps.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the combination of noncontinuous concavities and also a nose bridge receiving portion comprising a (arcuate) recess (claims 3-5, 16-18 and 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12, line 15 would be more grammatically correct if it were to read “interface 
Claim 12, line 17 would be more grammatically correct if it were to read “interface 
Claim 12, line 19 would be more grammatically correct if it were to read “interface 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5, 16-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 3-5, 16-18 and 20, the instant specification only discloses a nose bridge receiving portion that is/defines a recess when the first and second concavities are continuous with/via the recess, see instant Fig. 7; there is no support for the newly created combination of noncontinuous concavities and also a nose bridge receiving portion comprising a recess. Therefore, claims 3-5, 16-18 and 20 contain new matter which must be removed from the claims to address this rejection. 

Claim Interpretation
As understood from page 5, lines 16-23, of the instant specification, a mask body/concavities that are made of a flexible material(s) provides for the newly claimed function of “configured to conform to a nose member.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2007/0144513 A1; hereinafter “Park”) in view of Waterford (US 2015/0314148 A1; hereinafter “Waterford”).
Regarding claim 1, Park discloses a respirator (Figs. 3 and 9), comprising: 
an oronasal mask (mask 10) (para [0058]), the oronasal mask being integrally formed with a single, unitary construction including a first portion (lower portion) configured to cover a user's mouth and a second portion (upper portion) configured to cover a user's nose (Fig. 3; paras [0058] and [0091]); 
the first portion defining an opening (suction port 11) sized to releasably receive an air filter (filter 250) (Figs. 3 and 9; para [0029]), the air filter configured to remain outside of a volume defined by the first portion when the air filter is received by the opening (Fig. 3);
the second portion and the first portion defining a sealing area that is configured to directly press against the user (para [0060]);
the second portion including an eyewear interface (comprising coupling projections 13 and the space therebetween) (Fig. 9), the eyewear interface including: 
a first side (e.g. left side); and 
a second side (e.g. right side) opposite the first side (Fig. 9).
Park is silent regarding the first side defining a first concavity, and 
the second side defining a second concavity that is noncontinuous with the first concavity; and 
the first concavity and the second concavity of the eyewear interface being: 
configured to conform to a nose member of corresponding eyewear (goggle part 80). 
However, Waterford teaches that it was known in the art of eyewear-mask interfaces before the effective filing date of the claimed invention for an eyewear interface (Fig. 10; where eye shield 21 interfaces with the mask at 9/10) to include a first side (e.g. left side) defining a first concavity (left lobe 10) (Fig. 3), and 
the second side defining a second concavity (right lobe 10) that is noncontinuous with the first concavity (Fig. 3); and 
the first concavity and the second concavity of the eyewear interface being: 
configured to conform to a nose member of corresponding eyewear (eye shield 21) by virtue of being made from a flexible, elastic material (paras [00063] and [0068-71]). 
Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the mask of Park to be made from flexible, elastic material and the eyewear interface of Park to include the first side defining a first concavity, and the second side defining a second concavity that is noncontinuous with the first concavity; and the first concavity and the second concavity of the eyewear interface being: configured to conform to a nose member of corresponding eyewear (by virtue of the elastic, flexible material forming the mask/cavities) as taught by Waterford, in order to predictably provide a compliant and thus comfortable mask that aids in better sealing around the nasal region by providing inward protrusions that press against the wearer’s nasal bone area (Waterford paras [0070-71]), where the protrusions being allowed to (elastically/flexibly) conform to the nose member of the corresponding eyewear predictably aids in said pressing/sealing (i.e. the protrusions flex inward/downward as the nose member is pushed thereonto/into to snuggly seal the nasal region/eyewear interface of the mask against the nasal bone area).
Regarding claim 2, Park in view of Waterford teaches the respirator of Claim 1, wherein Park as modified by Waterford further discloses/teaches wherein the eyewear interface defines a nose bridge receiving portion disposed between the first concavity and the second concavity (between the projections 13 and lobes 10) (Park Fig. 9 in view of Waterford Fig. 3), the nose bridge receiving portion being configured to receive a nose bridge of the corresponding eyewear (Park Fig. 9 and Waterford Fig. 10, because ensuring that the nose bridge of the googles 80 of Park sits on/contacts the mask portion between the projections 13 and lobes 10, e.g. as taught by Waterford Fig. 10, would have been obvious to an artisan before the effective filing date of the claimed invention in order to ensure a snug fit between the mask and the googles, to avoid leaks therebetween in order to minimize e.g. unpleasant drafts and/or debris build-up between the components).  
Regarding claim 9, Park in view of Waterford teaches the respirator of Claim 1, wherein Park as modified to have the discrete lobes of Waterford further teaches wherein the first concavity is entirely disposed on the first side and the second concavity is entirely disposed on the second side (Waterford Fig. 3).
Regarding claim 10, Park in view of Waterford teaches the respirator of Claim 1, wherein Park as modified be made of elastic, flexible material and to have the discrete lobes of Waterford further teaches wherein, when corresponding eyewear is worn by a user when wearing the respirator, the nose member of the corresponding eyewear is configured to press against the first concavity and the second cavity (Waterford Figs. 3 and 10; wherein in as far as the nose member fits into and contacts the bottom of the cavities, it presses against the first and second cavities at least due to gravity, and it also would have been obvious to an artisan before the effective filing date of the claimed invention for the left and right portions of the nose member to lightly pinch/squeeze the right and left sides of the cavities, respectively, in order to ensure a snug fit so that the eyewear does not shift relative to the mask during use).  
Regarding claim 11, Park in view of Waterford teaches the respirator of Claim 1, wherein Park as modified to have the discrete lobes of Waterford further teaches wherein the first concavity and the second concavity are configured to extend underneath the nose member when the corresponding eyewear is removably coupled to the oronasal mask (Waterford Figs. 3 and 10).  
Regarding claim 12, Park discloses/teaches a respirator (Figs. 3 and 9), comprising: 
an oronasal mask (mask 10) (para [0058]), the oronasal mask being integrally formed with a single, unitary construction including a first portion (lower portion) configured to cover a user's mouth and a second portion (upper portion) configured to cover a user's nose (Fig. 3; paras [0058] and [0091]); 
the first portion defining an opening (suction port 11) sized to releasably receive an air filter (filter 250) (Figs. 3 and 9; para [0029]), the air filter configured to remain outside of a volume defined by the first portion when the air filter is received by the opening (Fig. 3);
the second portion and the first portion defining a sealing area that is configured to directly press against the user (para [0060]);
the second portion including an eyewear interface (comprising coupling projections 13 and the space therebetween) (Fig. 9), the eyewear interface including a first side (e.g. left side) corresponding a first side (left side) of a user’s nose, a second side (right side) opposite the first side, and a nose bridge receiving portion disposed there between (between the projections 13),  the nose bridge receiving portion of the eyewear interface is configured to receive a nose bridge of least one of safety goggles and safety glasses (goggle part 80) (Park Fig. 9, where ensuring that the nose bridge of the googles 80 of Park sits on/contacts the mask portion between the projections 13 would have been obvious to an artisan before the effective filing date of the claimed invention in order to ensure a snug fit between the mask and the googles, to avoid leaks therebetween in order to minimize e.g. unpleasant drafts and/or debris build-up between the components, and where the googles comprehend “safety” googles in as far as they inherently provide eye protection).
Park is silent regarding the first side defining a first concavity and the second side defining a second concavity that is noncontinuous with the first concavity, the first concavity and the second concavity of the eyewear interface are disposed opposite from each other;
the first concavity and the second concavity of the eyewear interface are configured to conform to a nose member of the at least one of safety goggles and safety glasses.
However, Waterford teaches that it was known in the art of eyewear-mask interfaces before the effective filing date of the claimed invention for an eyewear interface (Fig. 10; where eye shield 21 interfaces with the mask at 9/10) to include a first side (e.g. left side) defining a first concavity (left lobe 10) (Fig. 3) and the second side defining a second concavity (right lobe 10) that is noncontinuous with the first concavity (Fig. 3), the first concavity and the second concavity of the eyewear interface are disposed opposite from each other (Fig. 3); 
the first concavity and the second concavity of the eyewear interface are configured to conform to a nose member of corresponding eyewear (eye shield 21) by virtue of being made from a flexible, elastic material (paras [00063] and [0068-71]). 
Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the mask of Park to be made from flexible, elastic material and the eyewear interface of Park to include the first side defining a first concavity and the second side defining a second concavity that is noncontinuous with the first concavity, the first concavity and the second concavity of the eyewear interface are disposed opposite from each other; the first concavity and the second concavity of the eyewear interface are configured to conform to a nose member of the at least one of safety goggles and safety glasses (by virtue of the elastic, flexible material forming the mask/cavities) as taught by Waterford, in order to predictably provide a compliant and thus comfortable mask that aids in better sealing around the nasal region by providing inward protrusions that press against the wearer’s nasal bone area (Waterford paras [0070-71]), where the protrusions being allowed to (elastically/flexibly) conform to the nose member of the corresponding eyewear predictably aids in said pressing/sealing (i.e. the protrusions flex inward/downward as the nose member is pushed thereonto/into to snuggly seal the nasal region/eyewear interface of the mask against the nasal bone area).
Regarding claim 13, Park in view of Waterford teaches the respirator of Claim 12, wherein Park as modified to have the discrete lobes of Waterford further teaches wherein the first concavity is entirely disposed on the first side and the second concavity is entirely disposed on the second side (Waterford Fig. 3).
Regarding claim 14, Park in view of Waterford teaches the respirator of Claim 12, wherein Park as modified be made of elastic, flexible material and to have the discrete lobes of Waterford further teaches wherein, when corresponding eyewear having the nose member is worn by a user when wearing the respirator, the nose member of the corresponding eyewear presses against the first concavity and the second cavity (Waterford Figs. 3 and 10; wherein in as far as the nose member fits into and contacts the bottom of the cavities, it presses against the first and second cavities at least due to gravity, and it also would have been obvious to an artisan before the effective filing date of the claimed invention for the left and right portions of the nose member to lightly pinch/squeeze the right and left sides of the cavities, respectively, in order to ensure a snug fit so that the eyewear does not shift relative to the mask during use).  
Regarding claim 15, Park in view of Waterford teaches the respirator of Claim 14, wherein Park as modified to have the discrete lobes of Waterford further teaches wherein the first concavity and the second concavity are configured to extend underneath the nose member when the corresponding eyewear is removably coupled to the oronasal mask (Waterford Figs. 3 and 10).  

Claims 3-5, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Waterford as applied to claims 1 and 12 above, and further in view of Johnstone (US 2010/0126504 A1; hereinafter “Johnstone”) and Welchel et al. (US 2007/0252946 A1; hereinafter “Welchel”).
Regarding claims 3-5, Park in view of Waterford teaches the respiratory of Claim 2, but Park is silent regarding wherein the nose bridge receiving portion is a recess, wherein the nose bridge of the corresponding eyewear is configured to rest within the recess when the corresponding eyewear is removably coupled to the oronasal mask, wherein the recess is arcuate in shape along its length. However, Johnstone demonstrates that it was known in the eyewear-mask coupling art before the effective filing date of the claimed invention for an eyewear interface (where eye shield 102 is connected to holder 106) (Figs. 1 and 3) to include a nose bridge receiving portion that is a recess (the groove/channel at the nose bridge best seen in Fig. 3) that is arcuate in shape along its length (Figs. 1 and 3 would have reasonably suggested to an artisan before the effective filing date of the claimed invention that the groove/channel is arcuate given the standard arcuate shape of eyewear nose bridges, see e.g. Welchel Figs. 4-6, in order to suitably accommodate such a nose bridge), wherein the nose bridge of the corresponding eyewear (eye shield 102) is configured to rest within the recess when the corresponding eyewear is coupled to the oronasal mask (Johnstone Fig. 3). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the eyewear interface of Park to include wherein the nose bridge receiving portion is a recess, wherein the nose bridge of the corresponding eyewear is configured to rest within the recess when the corresponding eyewear is removably coupled to the oronasal mask, wherein the recess is arcuate in shape along its length as taught/suggested by Johnstone and Welchel (in view of the removability disclosed by Park), in order to provide a more snuggly-fitted arrangement between the mask and goggles for better frontal protection by using a tongue-and-groove type structure to avoid the potential for a gap between the mask and goggles.
Regarding claims 16-18, Park in view of Waterford teaches the respiratory of Claim 12, but Park is silent regarding wherein the nose bridge receiving portion is a recess, wherein the nose bridge of the at least one of safety goggles and safety glasses rests within the recess when the at least one of safety goggles and safety glasses is worn by the user when wearing the respirator, wherein the recess is arcuate in shape. However, Johnstone demonstrates that it was known in the eyewear-mask coupling art before the effective filing date of the claimed invention for an eyewear interface (where eye shield 102 is connected to holder 106) (Figs. 1 and 3) to include a nose bridge receiving portion that is a recess (the groove/channel at the nose bridge best seen in Fig. 3) that is arcuate in shape (Figs. 1 and 3 would have reasonably suggested to an artisan before the effective filing date of the claimed invention that the groove/channel is arcuate given the standard arcuate shape of eyewear nose bridges, see e.g. Welchel Figs. 4-6, in order to suitably accommodate such a nose bridge), wherein the nose bridge of the safety glasses (eye shield 102) rests within the recess when the safety glasses are worn by the user when wearing the respirator (Johnstone Fig. 3). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the eyewear interface of Park to include wherein the nose bridge receiving portion is a recess, wherein the nose bridge of the at least one of safety goggles and safety glasses is configured to rest within the recess when the at least one of safety goggles and safety glasses is worn by the user when wearing the respirator, wherein the recess is arcuate in shape as taught/ suggested by Johnstone and Welchel, in order to provide a more snuggly-fitted arrangement between the mask and goggles for better frontal protection by using a tongue-and-groove type structure to avoid the potential for a gap between the mask and goggles.
Regarding claim 20, Park discloses/teaches a respirator (Figs. 3 and 9), comprising: 
an oronasal mask (mask 10) (para [0058]), the oronasal mask being integrally formed with a single, unitary construction including a first portion (lower portion) configured to cover a user's mouth and a second portion (upper portion) configured to cover a user's nose (Fig. 3; paras [0058] and [0091]); 
the first portion defining an opening (suction port 11) sized to releasably receive an air filter (filter 250) (Figs. 3 and 9; para [0029]), the air filter configured to remain outside of a volume defined by the first portion when the air filter is received by the opening (Fig. 3);
the second portion and the first portion defining a sealing area that is configured to directly press against the user (para [0060]);
the second portion including an eyewear interface (comprising coupling projections 13 and the space therebetween) (Fig. 9), the eyewear interface including a first side (e.g. left side) corresponding a first side (left side) of a user’s nose, a second side (right side) opposite the first side, and a nose bridge receiving portion disposed there between (between the projections 13),
and when safety goggles (google part 80) having a nose bridge and a nose member are worn by a user when wearing the respirator (Fig. 9; paras [0091-98]).
 Park is silent regarding the nose bridge receiving portion defining an arcuate recess; 
the first side defining a first concavity and the second side defining a second concavity that is noncontinuous with the first concavity; 
and when safety goggles are worn: 
the nose member is configured to press against the first concavity and the second concavity, and the first concavity and the second concavity are configured to conform to and extend underneath the nose member; and 
the nose bridge is configured to rest within the arcuate recess of the nose bridge receiving portion.
However, Johnstone demonstrates that it was known in the eyewear-mask coupling art before the effective filing date of the claimed invention for an eyewear interface (where eye shield 102 is connected to holder 106) (Figs. 1 and 3) to include a nose bridge receiving portion defining an arcuate recess (the groove/channel at the nose bridge best seen in Fig. 3) (Figs. 1 and 3 would have reasonably suggested to an artisan before the effective filing date of the claimed invention that the groove/channel is arcuate given the standard arcuate shape of eyewear nose bridges, see e.g. Welchel Figs. 4-6, in order to suitably accommodate such a nose bridge), wherein the nose bridge of safety eyewear (eye shield 102) is configured to rest within the arcuate recess of the nose bridge receiving portion (Johnstone Fig. 3), and Waterford teaches that it was known in the art of eyewear-mask interfaces before the effective filing date of the claimed invention for an eyewear interface (Fig. 10; where eye shield 21 interfaces with the mask at 9/10) to include a first side (e.g. left side) defining a first concavity (left lobe 10) (Fig. 3) and the second side defining a second concavity (right lobe 10) that is noncontinuous with the first concavity (Fig. 3); the nose member is configured to press against the first concavity and the second concavity (Waterford Figs. 3 and 10; wherein in as far as the nose member fits into and contacts the bottom of the cavities, it presses against the first and second cavities at least due to gravity, and it also would have been obvious to an artisan before the effective filing date of the claimed invention for the left and right portions of the nose member to lightly pinch/squeeze the right and left sides of the cavities, respectively, in order to ensure a snug fit so that the eyewear does not shift relative to the mask during use), and the first concavity and the second concavity are configured to conform to (by virtue of being made from a flexible, elastic material (paras [00063] and [0068-71])) and extend underneath the nose member (Waterford Figs. 3 and 10). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the mask of Park to be made from flexible, elastic material and the eyewear interface of Park to include the nose bridge receiving portion defining an arcuate recess; the first side defining a first concavity and the second side defining a second concavity that is noncontinuous with the first concavity; and when safety goggles are worn: the nose member is configured to press against the first concavity and the second concavity, and the first concavity and the second concavity are configured to conform to (by virtue of the elastic, flexible material forming the mask/cavities) and extend underneath the nose member; and the nose bridge is configured to rest within the arcuate recess of the nose bridge receiving portion as taught/suggested by Johnstone, Welchel and Waterford, in order to predictably provide a compliant and thus comfortable mask with a more snuggly-fitted arrangement between the mask and goggles in the nose-bridge area for better frontal protection by using a tongue-and-groove type structure to avoid the potential for a gap between the mask and goggles, and that aids in better sealing around the nasal region by providing inward protrusions that press against the wearer’s nasal bone area (Waterford paras [0070-71]), where the protrusions being allowed to (elastically/flexibly) conform to the nose member of the corresponding eyewear predictably aids in said pressing/sealing (i.e. the protrusions flex inward/downward as the nose member is pushed thereonto/into to snuggly seal the nasal region/eyewear interface of the mask against the nasal bone area).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional reference teaching a mask with cavities/grooves for receiving the nose members of glasses: Kim et al. (KR 20130007198 U).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785